DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, line 3: “nonvalatile” is misspelled and should be changed to –nonvolatile--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation) are: time accumulation module configured to accumulate, determining module configured to determine, and driving module configured to drive in claim 7; storage module configured to store in claim 9; and test module configured to measure, and determining and calculation module configured to determine and calculate in claim 12. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The modules of claims 7-14 are elements interpreted under 35 U.S.C. 112(f) and the circuitry is based on the description in the specification. The time accumulation module is interpreted as a timer based on [0054] of the specification filed 08/27/2018. The determining module, driving module, storage module, test module and determining and calculation module are interpreted as the processor and memory which can store instructions or data executed by the processor as disclosed at [0062] of the specification filed 08/27/2018, with the algorithm described in the specification that causes the modules or processor to perform the claimed function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US PGPub 2006/0114270). 

1)	Regarding claim 7, Shih discloses a color shift compensation system (figs. 2A and 3A), comprising:
a time accumulation module, configured to accumulate actual display time of a display panel (fig. 3A and [0025], first in step 300, calculate the power-on time duration T of the display module 240 by using the timer 230);
a determining module, configured to determine whether or not the actual display time reaches a preset cumulative display time threshold (fig. 3A and [0025], in step 310, determine whether the power-on time duration T reaches (is not smaller than) a predetermined value Tp); and
a driving module, configured to, in a case where the actual display time reaches the preset cumulative display time threshold, drive the display panel to display according to compensated adjustment voltages that are pre-stored ([0026] and fig. 3A, If the power-on time duration T reaches the predetermined value Tp, continue the step 330, in which the original pixel data Dpo is compensated by checking the second look-up table LUT2 to generate the compensated pixel data Dpc. The EEPROM 220 checks the second look-up table Dc2 to output the calibrating signal Dc2 according to the corresponding time using data Dt and the data requiring signal Sa. The timing controller 210 adjusts the original pixel data Dpo to generate the compensated pixel data Dpc according to the calibrating signal Dc2), otherwise, drive the display panel to display according to current adjustment voltages that are pre-stored (fig. 3A and [0025], If the power-on time duration T does not reach the predetermined value Tp, continue to the step 320, in which the first look-up table LUT1 is checked to generate compensated pixel data Dpc according to original pixel data Dpo and then return to the step 300. As described above, The EEPROM 220 checks the first look-up table LUT1 to output the calibrating signal Dc1 according to the corresponding time using data Dt and the data requiring signal Sa. The timing controller 210 adjusts the original pixel data Dpo to generate the compensated pixel data Dpc according to the calibrating signal Dc1).

It would have been obvious to one of ordinary skill in the art to implement the intended logic based functionality of the components of the control apparatus in a system such as taught by Shih with corresponding software/code stored in a memory (e.g. of a processor) for execution by the processor as an alternative, to perform the same intended functions while providing relative ease of duplication, distribution and any updates to such functionality implementation by relatively limiting working to the code. 

2)	Regarding claim 9, Shih further discloses further comprising a storage module, configured to store the preset cumulative display time threshold and the compensated adjustment voltages ([0020], the EEPROM 220 is coupled to the timing controller 210 for storing a number of look-up tables. The look-up tables are used to provide the required pixel gray levels for the timing controller to compensate original pixel data Dpo in different power-on time duration of the display module 240).

3)	Regarding claim 10, Shih further discloses wherein the preset cumulative display time threshold comprises a plurality of sub-thresholds; and
the compensated adjustment voltages comprise a plurality of sets of voltages, each set of voltages comprises a compensated gamma voltage and a reference voltage, and
the sub-thresholds are in one-to-one correspondence with the sets of voltages ([0023], Moreover, when the accumulative time of using the display module 240 reaches 8000 hours or 10000 hours, the above-mentioned aging effect is even more serious. The control apparatus 200 can spontaneously perform the second or the third color compensation. The EEPROM 220 can check the third and the fourth stored look-up tables to compensate the original pixel data Dpo and generate the required calibrating pixel data Dpc).

4)	Regarding claim 11, Shih further discloses wherein the preset cumulative display time threshold is less than a service life of the display panel ([0007], the display can perform spontaneous 

5)	Regarding claim 14, Shih further discloses a display panel (fig. 2A and [0019], a structure diagram of the spontaneously color compensating control apparatus of the liquid crystal display), comprising the color shift compensation system according to claim 7.

6)	Regarding claim 15, Shih discloses a color shift compensation device (figs. 2A and 3A), comprising: 
a processor (fig. 2A, control apparatus 200),
a nonvolatile memory (fig. 2A, EEPROM 220), and the processor to conduct following steps: 
accumulating actual display time of a display panel (fig. 3A and [0025], first in step 300, calculate the power-on time duration T of the display module 240 by using the timer 230); 
determining whether or not the actual display time reaches a preset cumulative display time threshold (fig. 3A and [0025], in step 310, determine whether the power-on time duration T reaches (is not smaller than) a predetermined value Tp); and
in a case where the actual display time reaches the preset cumulative display time threshold, driving the display panel to display according to compensated adjustment voltages that are pre-stored ([0026] and fig. 3A, If the power-on time duration T reaches the predetermined value Tp, continue the step 330, in which the original pixel data Dpo is compensated by checking the second look-up table LUT2 to generate the compensated pixel data Dpc. The EEPROM 220 checks the second look-up table Dc2 to output the calibrating signal Dc2 according to the corresponding time using data Dt and the data requiring signal Sa. The timing controller 210 adjusts the original pixel data Dpo to generate the compensated pixel data Dpc according to the calibrating signal Dc2), and in a case where the actual display time does not reach the preset cumulative display time threshold, driving the display panel to display according to current adjustment voltages that are pre-stored (fig. 3A and [0025], If the power-on time duration T does not reach the predetermined value Tp, continue to the step 320, in which the first look-up table LUT1 is checked to generate compensated pixel data Dpc according to original pixel data Dpo and then return to 
Shih discloses a controller and an electrically erasable & programmable read-only memory (fig. 2A, control apparatus 200 and EEPROM 220), however Shih does not disclose a processor and code stored in memory which is capable of being executed by the processor. 
It would have been obvious to one of ordinary skill in the art to implement the intended logic based functionality of the components of the control apparatus in a system such as taught by Shih with corresponding software/code stored in a memory (e.g. of a processor) for execution by the processor as an alternative, to perform the same intended functions while providing relative ease of duplication, distribution and any updates to such functionality implementation by relatively limiting working to the code. 

7)	Claims 1, 3 and 4 are method claims drawn to the system of claims 7, 10 and 11 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Han (US PGPub 2017/0213493). 

1)	Regarding claim 8, Shih further discloses wherein the compensated adjustment voltages comprise a compensated voltage and a reference voltage of the compensated voltage, and
the current adjustment voltages comprise a current voltage and a reference voltage of the current voltage (fig. 2C, compensated pixel data DPC is based on original pixel data Dpo and first or second calibrating signal DC1; and [0021], the first calibrating signal Dc1 provides the percentage of the red, green, and blue gray levels, such as 255:255:255, and the timing controller 210 can adjust the original pixel data Dpo according to the gray-level percentage and generate compensated pixel data Dpc accordingly; and [0022], the calibrating signal Dc2 provides the percentage of the red, green, and blue gray levels of the pixel data Dpc, such as 255:250:250, for the timing controller 210 to adjust the original pixel data Dpo and generate compensated pixel data Dpc accordingly. Therefore, by reducing the green and blue gray levels, the normal color display of the display panel can be maintained).

In a similar field of endeavor of compensating for aging in display devices, Han discloses the compensated voltage is a compensated gamma voltage and the current voltage is a current gamma voltage ([0025], the image sticking compensating device may further comprise a gamma corrector configured to convert the scaled input grayscale into a gamma voltage represented in a voltage domain for transferring to a data driver. The compensator may be configured to convert the age compensation data into a grayscale voltage in the voltage domain based on the gamma voltage and the age data). 
Shih is already directed to providing a display compensation based on grayscale, and Han similarly is directed to providing an alternative for display compensation based on a gamma correction. Therefore it would have been obvious to one of ordinary skill in the art that the method of providing grayscale compensation of Shih could be substituted with a known alternative method of providing a gamma voltage, as taught by Levey, for the purpose of providing a known alternative compensation.

2)	Claim 2 is a method claim drawn to the system of claim 8 respectively and is therefore interpreted and rejected based on similar reasoning. 

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Levey et al. (US PGPub 2008/0315788).

1)	Regarding claim 12, Shih does not disclose further comprising: a test module, configured to measure offset data of color coordinates of the display panel varying with display time; and a determining and calculation module, configured to, according to the offset data of the color coordinates of the display panel varying with the display time, determine the preset cumulative display time threshold and calculate the compensated adjustment voltages of the display panel corresponding to the preset cumulative display time threshold.
In a similar field of endeavor of compensating for aging in display devices, Levey discloses further comprising: 
OLED, two separate test measurements are performed); and
a determining and calculation module, configured to, according to the offset data of the color coordinates of the display panel varying with the display time, determine the preset cumulative display time threshold and calculate the compensated adjustment voltages of the display panel corresponding to the preset cumulative display time threshold ([0043], the first measurement is performed when OLED device 50 is not degraded by aging, e.g. before OLED drive circuit 60 is used for display purposes, to cause the voltage V2 to be at a first level, which is measured and stored. Since this is with zero aging, it can be the ideal second signal value, and will be termed the second target signal. After OLED device 50 has aged, e.g. by displaying images for a predetermined time, the measurement is repeated and stored. The stored results can be compared).
Shih is already directed to providing a display compensation based on the display time of a display panel, and Levey similarly providing an alternative for determining the need for display compensation based on performing a measurement. Therefore it would have been obvious to one of ordinary skill in the art that the method of providing a display compensation by performing compensation at predetermined intervals of Shih could be substituting with a known alternative method of deciding how much to compensate a display based on performing a test, as taught by Levey, for the purpose of improving image quality since it is a known problem that other environmental factors, for example temperature, affect aging and a known solution is to providing testing to determine compensation levels. 

2)	Regarding claim 13, Shih further discloses wherein the preset cumulative display time threshold is a time period during which the display panel needs to compensate for the current adjustment voltages ([0022], when the display module 240 has been used for a predetermined period of time, such as 5000 hours, the aging effect will be occurred on the display panel. Therefore, the control apparatus 200 performs the first spontaneous color compensation in which the EEPROM 220 checks the second look-up table LUT2 to output the second calibrating signal Dc2 according to the data requiring signal Sa and the time using data Dt).

3)	Claims 5 and 6 are method claims drawn to the system of claims 12 and 13 respectively and are therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US PGPub 2017/0076661) discloses a flow chart of illustrative steps involved in maintaining pixel aging history information in an electronic device with a display (fig. 4). 
	Tsutsui et al. (US PGPub 2016/0103171) discloses a flowchart showing a method for estimating a lifetime of an organic EL element (fig. 2). 
	Leon et al. (US PGPub 2011/0074750) discloses an electroluminescent (EL) device 10 which can be used to compensate for aging of EL emitters 50 (fig. 1A). 
Lee (US PGPub 2005/0083253) discloses a panel driving apparatus (fig. 7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693